Order entered June 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00958-CR
                                      No. 05-12-00959-CR

                           GREGORIO DIAZ LOPEZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                     Trial Court Cause Nos. F09-40834-K, F09-40835-K

                                           ORDER
       The Court GRANTS appellant’s June 5, 2013 motion to extend time to file his brief. We

ORDER the appellant’s brief received on June 5, 2013 filed as of the date of this order.


                                                      /s/   DAVID EVANS
                                                            JUSTICE